IT IS ORDERED that the Honorable Walter L. Pope, Senior Judge of the United States Court of Appeals for the Ninth Circuit, be, and he is hereby appointed Special Master in this case in the place of the Honorable J. Warren Madden, resigned. The Special Master shall have authority to fix the time and conditions for the filing of additional pleadings and to direct subsequent proceedings, and authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The Master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct.
IT IS FURTHER ORDERED that if the position of Special Master in this case becomes vacant during a recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein. [For earlier orders herein, see 379 U. S. 876, 911, 985, 996.]